Case 4:20-cv-04099-BAB Document 19                           Filed 08/20/21 Page 1 of 5 PageID #: 874



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

PATTY ANN JAMES                                                                                    PLAINTIFF

vs.                                        Civil No. 4:20-cv-04099

KILOLO KIJAKAZI,                                                                                 DEFENDANT
Acting Commissioner, Social Security Administration


                                       MEMORANDUM OPINION

        Plaintiff, Patty Ann James, brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Title II

and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 8.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed an application for DIB and SSI. (Tr. 19) 1. In her applications,

Plaintiff alleged being disabled due to adult attention deficit hyperactivity disorder (“ADHD”),

social anxiety disorder, generalized anxiety disorder with panic attacks, and major depressive




1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 15, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 4:20-cv-04099-BAB Document 19                   Filed 08/20/21 Page 2 of 5 PageID #: 875



disorder.   (Tr. 250).   Plaintiff alleged an onset date of March 1, 2018.          Id.   Plaintiff’s

applications were denied initially and again upon reconsideration. (Tr. 19)

       Plaintiff requested an administrative hearing on her denied applications, and this hearing

request was granted. (Tr. 167-219). This hearing was held on March 11, 2020. (Tr. 43-67).

At this hearing, Plaintiff was present, and represented by Stanley Brummal. Id. Plaintiff and

Vocational Expert (“VE”) Kelly Roberts testified at the hearing. Id.

       Following the administrative hearing, on April 3, 2020, the ALJ entered an unfavorable

decision. (Tr. 19-30). In this decision, the ALJ found Plaintiff met the insured status of the Act

through December 31, 2020. (Tr. 22, Finding 1). The ALJ also found Plaintiff had not engaged

in substantial gainful activity (“SGA”) since March 1, 2018. (Tr. 22, Finding 2).

       The ALJ then determined Plaintiff had the severe impairments of ADHD, social anxiety

disorder, panic disorder, major depressive disorder, memory loss, and episodic alcohol abuse.

(Tr. 22, Finding 3). Despite being severe, the ALJ determined those impairments did not meet or

medically equal the requirements of any of the Listings of Impairments in 20 CFR Part 404,

Subpart P, Appendix 1 (“Listings”). (Tr. 23, Finding 4).

       The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr. 25-

28). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed limitations were

not entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

also determined Plaintiff retained the RFC to perform a full range of work at all exertional levels,

but was limited non-exertionally to simple, routine, and repetitive tasks of unskilled work; could

maintain attention and concentration for no longer than two-hour blocks of time; could

occasionally interact with supervisors; could work in proximity to, but not in coordination with,

coworkers; could have no interaction with the general public; and was limited to a low stress work

                                                 2
Case 4:20-cv-04099-BAB Document 19                    Filed 08/20/21 Page 3 of 5 PageID #: 876



environment, meaning no fast-paced production requirements, and only simple work-related

decisions with few or no changes in the work setting. Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 28, Finding 6).

The ALJ determined Plaintiff was unable to perform her PRW. Id. However, the ALJ found

there were jobs in the significant numbers in the national economy that Plaintiff could perform.

(Tr. 29, Finding 10). With the help of the VE, the ALJ found Plaintiff could perform the

representative occupations of (1) food preparation worker with approximately 214,700 jobs in the

nation, (2) dishwasher with approximately 310,600 jobs in the nation, and (3) janitor with

approximately 1,391,000 jobs in the nation. Id. Based upon this finding, the ALJ determined

Plaintiff had not been disabled at any time from March 1, 2018, through the date of the decision.

(Tr. 30, Finding 11).

       On November 9, 2020, Plaintiff filed the present appeal. ECF No. 1. Both Parties have

filed appeal briefs. ECF Nos. 17, 18. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

                                                  3
Case 4:20-cv-04099-BAB Document 19                   Filed 08/20/21 Page 4 of 5 PageID #: 877



       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       Plaintiff brings the present appeal claiming the ALJ erred (1) in determining Plaintiff’s

RFC, (2) in failing to find Plaintiff met a Listing, and (3) in failing to pose a proper hypothetical

to the VE. ECF No. 17, Pgs. 3-17. In response, Defendant argues the ALJ did not err in any of

his findings. ECF No. 18.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

                                                 4
Case 4:20-cv-04099-BAB Document 19                  Filed 08/20/21 Page 5 of 5 PageID #: 878



Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence, and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 20th day of August 2021.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE




                                                5
